Citation Nr: 1742042	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151.

3.  Eligibility for Dependent's Educational Assistance (DEA) under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 1978.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2014, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

In April 2013, the appellant was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In December 2016, the appellant was notified that she is entitled to another hearing.  See 38 U.S.C.A. § 7107 (c) (West 2014).  The Veteran did not respond.  A transcript of the April 2013 hearing is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2004; according to his death certificate, the cause of death was propoxyphene intoxication and the manner of death was accidental.  

2.  At the time of his death, the Veteran was not in receipt of service-connected benefits for any disability.

3.  The cause of the Veteran's death is not etiologically related to his military service or to service-connected disability.

4.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran's death from propoxyphene intoxication was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in prescribing the propoxyphene.

5.  The Veteran did not have a disability evaluated as total and permanent in nature resulting from a service- connected disability at the time of his death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2017).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1151 have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017).

3.  The statutory requirements for DEA under Chapter 35, Title 38, of the United States Code have not been met. 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2014); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  Records associated with disability benefits from the Social Security Administration are also of record.  In addition, the necessary VA opinions have been obtained.  Accordingly, the Board will address the merits of the claims.

II. Contentions and Burden of Proof

The Veteran died in January 2004.  According to his death certificate, the cause of death was propoxyphene intoxication and the manner of death was accidental.  Other autopsy findings included dilated cardiomyopathy, moderate coronary atherosclerosis, and moderate pulmonary edema.  The Veteran was not in receipt of service-connected benefits for any disability.

The appellant contends that the Veteran's overdose was a result of his acquired psychiatric disability, which in turn, she contends, was related to service.  In the alternative, she argues that VA was careless in the prescribing of the propoxyphene, such that the Veteran's death warrants compensation pursuant to 38 U.S.C.A. § 1151, which allows for benefits to be paid for additional disability that results from VA treatment.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II. Service Connection
Legal Criteria

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran. 38 C.F.R. § 3.312 (a).

A service-connected disability will be considered as the principal or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

At the time of a service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as 'noted.' 38 C.F.R. § 3.304 (b) (2017).  When determining whether a defect, infirmity, or disorder is noted' at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a). 

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (b).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

The Veteran's enlistment examination does not document complaint, treatment, or diagnosis associated with an acquired psychiatric disorder.  Consequently, he is presumed to have been in sound condition at enlistment.  Thus, the law requires clear and unmistakable evidence that an acquired psychiatric disorder preexisted and was not aggravated by service before whether the Veteran's acquired psychiatric disorder was incurred in service may be considered. 

A May 1997 vocational evaluation documents pre-service stressors of physical abuse, witnessing his father's suicide, and coping with his grandparents' murder-suicide.   The psychiatrist also noted early childhood features of attention deficit/hyperactivity disorder.  VA treatment notes document hospitalizations prior to service, including for suicidal gestures in 1973.  

In addition to the enlistment examination, service treatment records are otherwise silent for an acquired psychiatric disorder.  The Veteran was evaluated for a psychiatric disability at discharge, and no diagnosis was assigned.  
Subsequent VA and private treatment records reflect treatment for psychiatric symptoms, including a July 1995 hospitalization for an overdose of Paxil.  Treatment notes also reveal multiple hospitalizations in the year prior to the Veteran's death for mental health issues, including alcohol abuse and overdosing on medications.  
During his lifetime, the Veteran filed two claims for service connection for an acquired psychiatric disorder, which were denied in an August 1996 rating decision, as bipolar disorder, and in March 2004, as PTSD and bipolar disorder.  In his October 2003 application for benefits, the Veteran indicated that his acquired psychiatric disorder manifested in service and/or as a result of sexual assault in service.  The claims were denied on the basis that the evidence did not connect a currently diagnosed acquired psychiatric disorder to the Veteran's military service.  The credibility of the Veteran's assertions regarding the claimed sexual assault was not questioned. 

Opinions as to the cause of the Veteran's death and its relationship to his VA treatment and military service were obtained in February 2016.  With regard to direct service connection, the examiner stated that he was unable to find evidence to support the contention that the Veteran's acquired psychiatric disabilities present prior to his death were causally related to the alleged sexual assault in service or were otherwise related to service.  The examiner provided no other rationale for the opinion, and nothing in the report suggests that the examiner considered the extensive evidence of psychiatric treatment in the years since service.  Moreover, the examiner did not consider the question of aggravation of a preexisting disability.  

An opinion was received from a specialist in June 2017.  The specialist stated that he agreed with the previous reviewers that the Veteran's bipolar disorder and PTSD are less likely than not associated with the Veteran's military service.  In support of this opinion, the specialist noted that the Veteran had an early history of graphic and repeated trauma that predated his entry into the military, which the specialist indicated was more likely than not to be causally connected to his PTSD.  The specialist further noted that the Veteran had evidence of depression before he entered military service, but that there was no clear indication of mania until well after active duty with manic symptoms first noted in 1995 hospitalization records.  Thus, the specialist found that there was no evidence that the mania was present during the Veteran's period of service, nor any reason to believe that his military service would have caused or exacerbated this condition.

In light of this evidence, the Board determines that the evidence clearly and unmistakably establishes that an acquired psychiatric disorder preexisted service and was not aggravated by service.  Consequently, service connection for an acquired psychiatric disorder as directly related to the Veteran's military service is not a theory legally available in this case, and service connection may only be granted on the basis of aggravation of a preexisting disability.  As stated, the Veteran's preexisting disability was clearly and unmistakably not aggravated by his military service.  Thus, entitlement to service connection an acquired psychiatric disorder is not warranted and entitlement to service connection for the cause of the Veteran's death is denied. 

III. 38 U.S.C.A. § 1151

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the Veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a). 

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 

The second prong of proximate causation requires that the Veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures found at  38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2). 

Analysis

As stated, the cause of the Veteran's death was propoxyphene intoxication, and the appellant argues that VA was careless in the prescribing of the propoxyphene, such that the Veteran's death warrants compensation pursuant to 38 U.S.C.A. § 1151, which allows for benefits to be paid for additional disability that results from VA treatment. 

In support of the claim, the appellant provided a copy of the warnings from the propoxyphene prescribed to the Veteran in January 2004.  The warning states that 

"Propoxyphene should be used with extreme caution, if at all, in people who use alcohol; have a history of substance abuse or emotional conditions; or who already take drowsiness-causing drugs (e.g., antidepressants, barbiturates, muscle relaxants, pain relievers, sedatives).  Fatalities have occurred in such patients when propoxyphene was misused.  Patients must not take more propoxyphene than prescribed."

The medical evidence of record presents a complicated history between the Veteran and alcohol and prescription medication.  A May 1997 psychiatric evaluation notes a diagnosis of alcohol abuse in early full remission.   In December 2003, the Veteran was admitted to a private facility for suicidal ideation.  His alcohol level was 0.233 percent.  In January 2004, he was admitted to the same facility for treatment of depression and overdosing on medication. A December 2003 VA treatment note states that the Veteran had a history of  being hospitalized for alcohol dependence and suicidal gestures, including suicidal gestures by overdose, but the treatment note is dated prior to the December 2003 admission.  A January 2004 VA treatment notes, the Veteran called VA to reschedule an appointment he missed the day before indicating that he had been hospitalized because he had fought with his wife and drunk some alcohol.  

The February 2016 VA examiner stated that the propoxyphene was prescribed in the usual and customary manner.  He noted the caution with regard to prescribing the drug to people who use alcohol, but indicated that the Veteran had denied drinking on several occasions preceding his death.  The examiner did not address the other warnings indicated for propoxyphene, which include that it should not be prescribed for patients with histories of emotional disturbance or suicidal ideation or attempts.  The examiner also did not address the evidence in the file that the Veteran was, in fact, using alcohol.  In light of these facts, the Board determines that the February 2016 opinions were inadequate and that additional opinions are necessary.  

An opinion from a specialist was received in June 2017.  The specialist thoroughly reviewed the claims file, as evidenced by the detailed discussion of the Veteran's mental health history and history of overdosing on medication and alcohol abuse.  

The specialist noted that the propoxyphene was prescribed in November 2003 and again in January 2004 for relief of shoulder pain.  With regard to the November 2003 prescription, the specialist stated that the physician going through the Veteran's VA chart at that time would have seen a past history of overdose on medication and past history of alcohol abuse, but would also have seen a Veteran apparently now sober for several months and actively involved in psychotherapy and alcohol rehab services. While there was no indication that the physician actively asked about current alcohol use or any recent overdoses, the specialist stated that there was no standard to care at that time requiring more detailed assessment given the Veteran's apparent stability over the preceding five months. The specialist added that there is now heightened attention to these issues than there was in 2004, but in 2004 it would not have been a breach of duty to not assess further.

The specialist then noted that there was clearly information in the chart that would have led to some level of concern, including the admissions in December 2003 and January 2004 for overdosing on medication while intoxicated.  However, the specialist stated that it did not appear that this Information was available to the prescribing physician at the VA, and there was therefore no way for the prescribing physician to take this information into account in his decision making process.  The specialist then stated that if the VA prescribers had had access to the information about these two admissions, the prescription for propoxyphene in Januarv 2004 would have been remiss.  

The specialist continued to say that current standards of care as of 2017 would support more attention to questions about current alcohol use and recent suicidal ideation or suicidal behavior, but that the standards of care in 2004 were much different from what we now expect.  Thus, the examiner indicated that it is not reasonable to expect that these questions would have been routinely asked at that time as part of an evaluation for localized shoulder pain and that based on information at the time, the VA physician was prescribing a medication thought at the time to have a relatively low overdose, low risk of lethality, and low abuse potential. The examiner concluded that the VA clinicians met the standards of care in place at the time of the Veteran's death, and even though the prescription for the propoxyphene was directly related to his death this did not arise from any negligence, carelessness or lack of skill.

However, as discussed, at least the January 2004 admission was reported in VA treatment notes, one week before the January 2004 prescription for propoxyphene was issued.  Based on the opinion of the specialist, therefore, the prescribing physician in January 2004 was "remiss" in prescribing propoxyphene to the Veteran.  Thus, despite the specialist's detailed discussion about the change in knowledge and attitude toward prescribing propoxyphene that has occurred over time, the Board affords the benefit of the doubt to the appellant and concludes that in the Veteran's case, prescribing propoxyphene was at least as likely as not an error on the part of VA.  Accordingly, the Board finds that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA.  The Board finds it is self-evident that the Veteran's death was not a reasonably foreseeable consequence of the VA treatment.  Thus, both prongs of causation have been met in this case and the claim for benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death is granted.   

IV. DEA Benefits

Educational assistance is available to a child or surviving spouse of a veteran who, in the context of this issue on appeal, either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability. 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2014); 38 C.F.R. § 3.807, 21.3020, 21.3021 (2017). 

In this case, the Board has determined that the Veteran did not die of a service-connected disability, and service connection granted under 38 U.S.C.A. § 1151 is explicitly precluded from being a basis for eligibility.  38 C.F.R. § 3.807 (c).  The record also reflects that the Veteran did not have a disability evaluated as total and permanent in nature resulting from a service-connected disability at the time of his death.  Accordingly, the appellant cannot be considered an "eligible person" entitled to receive educational benefits.  38 U.S.C.A. § 3501 (a)(1) (West 2014); 38 C.F.R. 
§ 3.807 (2017); 38 C.F.R. § 21.3021 (a)(2017).   The claim of entitlement to 
DEA benefits is denied as a matter of law.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is granted.

Eligibility for DEA under Chapter 35, Title 38, of the United States Code is denied.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


